By the Court,

Bronson, J.
In actions for defamation, some special reason, beyond a good cause of action, must be shown for holding the defendant to bail; for example, that he is a transient person, residing out of the jurisdiction of the court. (Clason v. Gould, 2 Caines, 47; Van Vechten v. Hopkins, 2 John. 293; Norton v. Barnum, 20 id. 337.) The rule appears *154to be the same in actions for assault and battery. (Bagley's Cham. Prac. 74, 75.) In this case no sufficient reason was stated in the affidavit on which the judge’s order was made.
Motion granted.